DETAILED ACTION
This is a final Office action in response to the remarks filed 03/02/2021.

Status of Claims
Claims 1-5, 7-15, and 21-26 are pending;
Claims 1 and 8 are currently amended; claims 2-4, 7, and 11 are original; claims 5, 9, 10, 12-15, and 21-26 were previously presented; claims 6 and 16-20 have been cancelled;
Claims 1-5, 7-15, and 21-26 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.  Note that the new grounds of rejection are necessitated by the applicant's amendments to the claims.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-15, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is recited in lines 9 and 10, "oriented such that only the first end and the second end of the arm engage the first side of the wall."  Since the specification does not specify as to whether the term "engage" in the claim should strictly mean --directly engage-- or --indirectly engage--, the Examiner analyzes both cases for the purpose of examination.  As shown in Figure 4D, the bracket (40) indirectly engages the first side (72) of the wall (70) via the fastener (60) and the arm (10).  Also, as shown in Figures 2 and 4D, the first member (26) of the arm (10) indirectly engages the first side (72) of the wall (70) via the second member (28) of the arm (10).  Furthermore, the studs (71), which constitute the mounting system as shown in Figure 5A, directly engage the first side (72) of the wall (70).  It appears that many elements of the mounting system of the present application directly or indirectly engage the first side (72) of the wall (70).  In other words, "the first end and the second end of only the first end and the second end of the arm engage the first side of the wall" as currently claimed.  For the purpose of examination, the Examiner considers that the limitations "only the first end and the second end of the arm engage the first side of the wall" are met if the prior art shows an arm having only two regions (i.e., a first end and a second end) directly engaging a first side of a wall.  Similar rejection and similar interpretation apply to the limitations in claim 8 (lines 6 and 7).  Appropriate correction is required.
Claims 2-5, 7, 9-15, and 21-26 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 23, 24, and 26, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Swart (US 2,542,753) in view of Williams            (US 3,628,762) and Brown (US 4,530,630).
Regarding claim 1, Swart discloses a mounting system (see Figure 5) comprising: an arm (14, fig 1) having a body (14, fig 1) extending from a first end (15, 19, fig 1) to a second end (16, fig 1), the first end configured to engage a first side (26, fig 5) of a wall (22, fig 5); and a bracket (10, fig 1) configured to engage a second side (25, fig 5) of the wall opposing the first side, the bracket coupled at the first end of the arm so as to cause the second end of the arm to engage the first side of the wall (see Figure 5); wherein the arm is configured to be partially fed through a hole (21, fig 5) in the wall from the second side of the wall to the first side of the wall (see Figures 3-5) and oriented such that only the first end and the second end of the arm engage the first side of the wall (see Figure 5); and wherein the second end of the arm terminates at an end surface (17, fig 1) that is configured to engage the first side of the wall at a location offset from the first end of the arm (see Figure 5).

    PNG
    media_image1.png
    619
    320
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    419
    319
    media_image2.png
    Greyscale









With respect to the missing limitations (1) above, Williams teaches a mounting system (see Figure 2) comprising: an arm (16, fig 1) having a generally arcuate body (16, fig 1, col 2, line 12) extending from a first end (30, fig 1) to a second end (32, fig 1).

    PNG
    media_image3.png
    522
    375
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    475
    366
    media_image4.png
    Greyscale









Swart and Williams are analogous art because they are at least from the same field of endeavor, i.e., mounting systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the body (Swart: 14, fig 1) of the arm with a generally arcuate shape (Williams: 16, fig 1, col 2, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to the missing limitations (2) above, Brown teaches a mounting system (see Figure 1) comprising: an anchor (13, fig 1) configured to engage a first side (27a, fig 1, see annotation) of a wall (27, fig 1); and an object (25, fig 1) configured to engage a second side (27b, fig 1, see annotation) of the wall opposing the first side, the object adjustably coupled to the anchor by a fastener (15, fig 1) such that the anchor and the object are configured to be moved toward each other by the fastener (col 4, lines 28-49); wherein the entire anchor is configured to be fed through a hole (29, fig 1) in the wall from the second side of the wall to the first side of the wall (see Figures 1, 2, and 4, see col 4, lines 28-49).

[AltContent: connector][AltContent: textbox (15b – Threaded Body)]
    PNG
    media_image5.png
    629
    442
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    485
    537
    media_image6.png
    Greyscale


[AltContent: connector][AltContent: textbox (15a – Head)]

[AltContent: connector][AltContent: textbox (27a – First Side)][AltContent: connector][AltContent: textbox (27b – Second Side)]



Accordingly, Swart, as modified by Williams and Brown with respect to claim 1, teaches a mounting system (Swart: see Figure 5) comprising: an arm (Swart: 14, fig 1) having a generally arcuate body (Swart: 14, fig 1, as modified by, Williams: 16, fig 1, col 2, line 12) extending from a first end (Swart: 15, 19, fig 1) to a second end (Swart: 16, fig 1), the first end configured to engage a first side (Swart: 26, fig 5) of a wall (Swart: 22, fig 5); and a bracket (Swart: 10, fig 1) configured to engage a second side (Swart: 25, fig 5) of the wall opposing the first side, the bracket adjustably coupled at the first end of the arm by a fastener (Brown: 15, fig 1) such that the arm and the bracket are configured to be moved toward each other by the fastener (Brown: col 4, lines 28-49) so 
Regarding claim 2, wherein the arm is configured to engage the first side of the wall with an interference fit (Swart: see Figure 5).
Regarding claim 3, wherein the fastener further comprises a head (Brown: 15a, fig 1, see annotation) and a threaded body (Brown: 15b, fig 1, see annotation), the head engaging the bracket (Brown: see Figure 1; Swart: see Figure 5), and the body threadably received in a bore (Brown: 31, fig 4) defined in the first end of the arm.
Regarding claim 4, wherein the arm is rotationally fixed about the fastener relative to the bracket (Swart: see Figure 5, see col 3, lines 17-19; Brown: see Figure 1).
Regarding claim 23, wherein the bore extends entirely through the arm (Brown: see Figure 1; Swart: see Figure 5).
Regarding claim 24, wherein the fastener extends in the bore entirely through the arm (Brown: see Figure 1; Swart: see Figure 5).

Regarding claim 26, wherein the generally arcuate body is configured to curve outwardly away from the first side of the wall when the end surface of the second end of the arm is engaged with the first side of the wall (Williams: see Figure 2; Swart: see Figure 5).

Claims 5, 8-10, 12, 21, 22, and 25, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Swart (US 2,542,753) in view of Williams            (US 3,628,762), Brown (US 4,530,630), and Cuttriss (US 5,050,252).
Regarding claim 5, Swart, as modified by Williams and Brown with respect to claim 1, teaches the mounting system, wherein the first end of the arm defines an end surface (Swart: 20, fig 1) configured to engage the first side of the wall (Swart: see Figure 5); wherein a projection (Swart: 15, fig 1) extends from the end surface defined by the first end of the arm; wherein the bracket defines an end surface (Swart: 13, fig 1) configured to engage the second side of the wall (Swart: see Figure 5).
Swart, as modified by Williams and Brown with respect to claim 1, does not teach the mounting system, wherein the bracket comprises a receiver extending from the end surface of the bracket, wherein the receiver is configured to receive the projection, wherein one of the projection and the receiver defines a groove, and wherein the other of the projection and the receiver defines a key configured to be received in the groove.
Cuttriss teaches a mounting system (see Figure 1) comprising: a washer (43, fig 4) defining an end surface (49a, fig 4, see annotation); and a bracket (20, fig 4) defining an surface (33, fig 4); wherein a projection (50, fig 4) extends from the end surface defined by the washer; wherein the bracket comprise a receiver (27a, fig 4, see 

    PNG
    media_image7.png
    504
    623
    media_image7.png
    Greyscale





[AltContent: connector][AltContent: textbox (49a – End Surface)][AltContent: connector]

[AltContent: connector]

[AltContent: textbox (27a – Receiver / Groove)]

Cuttriss is analogous art because it is at least from the same field of endeavor, i.e., mounting systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the bracket (Swart: 10, fig 1) with a receiver (Cuttriss: 27a, fig 4, see annotation) extending from the end surface (Swart: 13, fig 1) of the bracket, wherein the receiver is configured to receive the projection (Cuttriss: 15, fig 1), wherein one of the projection and the receiver defines a 
Accordingly, Swart, as modified by Williams, Brown, and Cuttriss with respect to claim 5, teaches the mounting system, wherein the first end of the arm defines an end surface (Swart: 20, fig 1) configured to engage the first side of the wall (Swart: see Figure 5); wherein a projection (Swart: 15, fig 1, as modified by, Cuttriss: 50, fig 4) extends from the end surface defined by the first end of the arm; wherein the bracket defines an end surface (Swart: 13, fig 1) configured to engage the second side of the wall (Swart: see Figure 5), the bracket comprising a receiver (Cuttriss: 27a, fig 4, see annotation, the inner groove defined by the inner wall 27 extending inwardly from the surface 20a) extending from the end surface of the bracket; wherein the receiver is configured to receive the projection (Cuttriss: see Figure 4); wherein one of the projection and the receiver defines a groove (Cuttriss: 27a, fig 4, see annotation, the inner groove defined by the inner wall 27 extending inwardly from the surface 20a); and wherein the other of the projection and the receiver defines a key (Swart: 15, fig 1, as modified by, Cuttriss: 50, fig 4) configured to be received in the groove (Cuttriss: see Figure 4).

Regarding claim 8, Swart, as modified by Williams, Brown, and Cuttriss (see discussions with respect to claims 1 and 5), teaches a mounting system (Swart: see Figure 5) for a wall (Swart: 22, fig 5) having a first side (Swart: 26, fig 5), a second side (Swart: 25, fig 5), and a first hole (Swart: 21, fig 5) extending therethrough, the mounting system comprising: a first mounting assembly (Swart: see Figure 5) comprising: an arm (Swart: 14, fig 1) having a generally arcuate body (Swart: 14, fig 1, as modified by, Williams: 16, fig 1, col 2, line 12) extending from a first end (Swart: 15, 19, fig 1) to a second end (Swart: 16, fig 1), the entire arm configured to be fed through the first hole in the wall from the second side of the wall to the first side of the wall (Swart: see Figures 3-5; Brown: see Figures 1, 2, and 4, see col 4, lines 28-49) and oriented such that only the first end and the second end of the arm engage the first side of the wall (Swart: see Figured 5); a projection (Swart: 15, fig 1, as modified by, Cuttriss: 50, fig 4) extending from the first end, the projection configured to be received in the first hole (Swart: see Figure 5); a bracket (Swart: 10, fig 1) configured to engage the second side of the wall (Swart: see Figure 5), the bracket defining a receiver (Cuttriss: 27a, fig 4, see annotation, the inner groove defined by the inner wall 27 extending inwardly from the surface 20a) configured to receive the projection (Cuttriss: see Figure 4); and a fastener (Brown: 15, fig 1) configured to extend through the first hole (Brown: see Figure 1), the fastener adjustably coupling the first end of the arm and the bracket such that the arm and the bracket are configured to be moved toward each other by the fastener (Brown: col 4, lines 28-49) so as to cause the second end of the arm to engage the first side of the wall (Swart: see Figure 5); wherein the first end of the arm is configured to engage the first side of the wall (Swart: see Figure 5); and wherein the second end of the arm is 
Regarding claim 9, wherein the arm and the bracket are configured to frictionally engage the wall (Swart: see Figure 5).
Regarding claim 10, wherein the arm and the bracket are configured to compress the wall therebetween (Swart: see Figure 5).
Regarding claim 12, wherein one of the projection and the receiver defines a groove (Cuttriss: 27a, fig 4, see annotation, the inner groove defined by the inner wall 27 extending inwardly from the surface 20a); and wherein the other of the projection and the receiver defines a key (Swart: 15, fig 1, as modified by, Cuttriss: 50, fig 4) configured to be received in the groove (Cuttriss: see Figure 4).
Regarding claim 21, wherein an interaction between the key and the groove rotationally fixes the arm relative to the bracket (Cuttriss: see Figures 4-8; Swart: see Figure 5).
Regarding claim 22, wherein an interaction between the key and the groove rotationally fixes the arm relative to the bracket (Cuttriss: see Figures 4-8; Swart: see Figure 5).
Regarding claim 25, wherein the fastener extends entirely through the arm (Brown: see Figure 1; Swart: see Figure 5).

Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Swart (US 2,542,753) in view of Williams (US 3,628,762), Brown (US 4,530,630), and Sevack (US 8,082,859 B2).
Regarding claim 7, Swart, as modified by Williams and Brown with respect to claim 1, does not teach the mounting system, wherein the bracket defines an indent configured to receive a set screw for securing a fixture thereto.
Sevack teaches a mounting system (see Figure 6) comprising: a bracket (20, fig 6) defining an indent (20a, fig 6, see annotation, col 4, lines 18-20) configured to receive a set screw (6, fig 6, col 4, lines 18-20) for securing a fixture (7, fig 6) thereto.

    PNG
    media_image8.png
    389
    506
    media_image8.png
    Greyscale




[AltContent: connector]
[AltContent: textbox (20a – Indent)]




Sevack is analogous art because it is at least from the same field of endeavor, i.e., mounting systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the bracket (Swart: 10, fig 1) with an indent (Sevack: 20a, fig 6, see annotation) configured to receive a set screw .

Claims 11 and 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Swart (US 2,542,753) in view of Williams (US 3,628,762), Brown (US 4,530,630), Cuttriss (US 5,050,252), and Sevack (US 8,082,859 B2).
Regarding claim 11, Swart, as modified by Williams, Brown, Cuttriss, and Sevack (see above discussions with respect to claims 1, 7, and 8), teaches the mounting system further comprising a fixture (Sevack: 7, fig 6) configured to couple to the bracket with an interference fit (Sevack: see Figure 5).
Regarding claim 13, Swart, as modified by Williams, Brown, Cuttriss, and Sevack (see above discussions with respect to claims 1, 7, and 8), teaches the mounting system further comprising a fixture (Sevack: 7, fig 6) coupled to the first mounting assembly (Sevack: see Figure 5; Swart: see Figure 5).
Swart, as modified by Williams, Brown, Cuttriss, and Sevack (see above discussions with respect to claims 1, 7, and 8), does not explicitly teach the the mounting system further comprising a second mounting assembly offset from the first mounting assembly, the second mounting assembly configured to extend through a second hole in the wall; and the fixture coupled to the second mounting assembly.




    PNG
    media_image8.png
    389
    506
    media_image8.png
    Greyscale

[AltContent: arrow][AltContent: textbox (300 – Second Mounting Assembly)]
[AltContent: textbox (200 – First Mounting Assembly)]
[AltContent: arrow]

[AltContent: connector]
[AltContent: textbox (7 – Fixture)]



Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a second mounting assembly (e.g., Sevack: 300, fig 6) similar to the first mounting assembly (Swart: see Figure 5) at a location offset from the first mounting assembly (Sevack: see Figure 6) to support the shelf (Swart: col 1, line 2) as taught by Sevack.  The motivation would have been to St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, it would have been obvious to combine Swart, Williams, Brown, Cuttriss, and Sevack to obtain the invention as specified in claim 13.
Accordingly, Swart, as modified by Williams, Brown, Cuttriss, and Sevack with respect to claim 13, teaches the mounting system further comprising a second mounting assembly (Swart: see Figure 5, duplication; Sevack: 300, fig 6) offset from the first mounting assembly (Sevack: see Figure 6), the second mounting assembly configured to extend through a second hole in the wall (Swart: see Figures 3-5; Sevack: see Figure 6); and a fixture (Sevack: 7, fig 6) coupled to each of the first and second mounting assemblies (Sevack: see Figure 6, either direct coupling or indirect coupling).

Claims 14 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Swart (US 2,542,753) in view of Williams (US 3,628,762), Brown (US 4,530,630), Cuttriss (US 5,050,252), Sevack (US 8,082,859 B2), and Beck et al. (US 4,406,108), hereinafter Beck.
Regarding claim 14, Swart, as modified by Williams, Brown, Cuttriss, and Sevack (see above discussions with respect to claims 1, 7, 8, and 13), teaches the mounting system further comprising a fixture (Sevack: 7, fig 6); wherein the fixture is coupled to the first mounting assembly (Sevack: see Figure 6; Swart: see Figure 5), the first mounting assembly configured to be secured to the wall at a first location not supported by a stud (Swart: see Figure 5).

Beck teaches a mounting system (see Figure 2) comprising: a first mounting assembly (2a, fig 2, see annotation); a second mounting assembly (2b, fig 2); and a fixture (col 3, line 5, the hanger wire); wherein the fixture is coupled to the first mounting assembly (col 3, lines 4-8), the first mounting assembly configured to be secured to a wall (26, fig 2) at a first location not supported by a stud (28, fig 2); and wherein the fixture is configured to be coupled to the stud at a second location on the wall (see Figure 2).

    PNG
    media_image9.png
    355
    544
    media_image9.png
    Greyscale

[AltContent: arrow][AltContent: textbox (26a – First Hole)][AltContent: arrow][AltContent: textbox (2b – Second Mounting Assembly)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2a – First Mounting Assembly)][AltContent: textbox (26b – Second Hole)]





Beck is analogous art because it is at least from the same field of endeavor, i.e., mounting assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to secure the second mounting assembly (e.g., Sevack: 300, fig 6) to a stud (Sevack: 1, fig 6; Beck: 28, fig 2) at a second location on the wall (Swart: 22, fig 5) as taught by Beck.  The motivation would 
Accordingly, Swart, as modified by Williams, Brown, Cuttriss, Sevack, and Beck with respect to claim 14, teaches the mounting system further comprising a fixture (Sevack: 7, fig 6); wherein the fixture is coupled to the first mounting assembly (Sevack: see Figure 6; Swart: see Figure 5), the first mounting assembly configured to be secured to the wall at a first location not supported by a stud (Beck: 28, fig 2; Sevack: 1, fig 6; Swart: see Figure 5); and wherein the fixture is configured to be coupled to the stud at a second location on the wall (Beck: see Figure 2; Sevack: see Figure 6; note that the fixture 7 of Sevack would be coupled to the stud 1 of Sevack or the stud 28 of Beck via the shelf 3 of Sevack, the other hex post 7 of Sevack, and the second mounting assembly 300 of Sevack at the second location on the wall).
Regarding claim 15, the mounting system further comprising a second bracket (Sevack: 20, fig 6) configured to be coupled to the stud at the second location by a fastener (Sevack: 21, fig 6); wherein the fixture is coupled to the second bracket (Sevack: see Figure 6, via the shelf 3 and the other hex post 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/PATRICK D HAWN/Primary Examiner, Art Unit 3631